Exhibit 10.1
Penford Corporation
Second Amendment to Second Amended and Restated Credit Agreement,
Resignation of Agent
and
Appointment of Successor Agent
     This Second Amendment to Second Amended and Restated Credit Agreement,
Resignation of Agent and Appointment of Successor Agent (herein, the
“Amendment”) is entered into as of February 26, 2009, by and among Penford
Corporation, a Washington corporation (the “Borrower”), the direct and indirect
Subsidiaries of the Borrower from time to time party to the Credit Agreement, as
Guarantors, the several financial institutions signing this Amendment as
Lenders, and Harris N. A., as a departing Lender (the “Departing Lender”) and
resigning Administrative Agent (the “Resigning Agent”), and Bank of Montreal, a
Canadian chartered bank, acting through its Chicago branch, as a new Lender and
successor Administrative Agent (the “Successor Agent”).
Preliminary Statements
     A. The Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Second Amended and Restated Credit Agreement dated
as of October 5, 2006 (the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.
     B. The Borrower and the Lenders have agreed to make certain amendments to
the Credit Agreement, in each case under the terms and conditions set forth in
this Amendment.
     C. Harris N.A. has given notice of its intention to resign as Agent and the
parties have agreed to substitute Bank of Montreal (“BMO”), acting through its
Chicago branch, for Harris N.A. as Agent and, in connection therewith, to
replace Harris N.A. as a Bank with BMO, all under the terms and conditions set
forth in this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendments to the Credit Agreement.
     Subject to the satisfaction of the conditions precedent set forth in
Section 3 hereof, the Credit Agreement shall be and hereby is amended as
follows:
     1.1. Clause (c) of Section 1.14 of the Credit Agreement shall be amended to
read as follows:
     (c) any Lender is then a Defaulting Lender or such Lender is a Subsidiary
or Affiliate of a Person who has been deemed insolvent or becomes the subject of
a

 



--------------------------------------------------------------------------------



 



bankruptcy or insolvency proceeding or a receiver or conservator has been
appointed for any such Person,
     1.2. The Credit Agreement shall be amended by adding the following
provision thereto as Section 1.16 thereof:
     Section 1.16. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Commitments shall be excluded for purposes of determining “Required Lenders”
(provided that the foregoing shall not permit an increase in such Lender’s
Commitments or an extension of the maturity date of such Lender’s Loans or other
Obligations without such Lender’s consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding; (c) such Defaulting Lender’s
Commitments and outstanding Loans shall be excluded for purposes of calculating
any commitment fee payable to Lenders pursuant to Section 2.1 in respect of any
day during any Defaulting Lender Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 2.1 with respect to such Defaulting Lender’s Revolving Credit Commitment
in respect of any Defaulting Lender Period with respect to such Defaulting
Lender (and any letter of credit fee otherwise payable to a Lender who is a
Defaulting Lender shall instead be paid to the L/C Issuer for its use and
benefit); (d) the utilization of Commitments as at any date of determination
shall be calculated as if such Defaulting Lender had funded all Loans of such
Defaulting Lender; and (e) if so requested by the L/C Issuer at any time during
the Defaulting Lender Period with respect to such Defaulting Lender, the
Borrower shall deliver to the Administrative Agent cash collateral in an amount
equal to such Defaulting Lender’s Revolver Percentage of L/C Obligations then
outstanding (to be, held by the Administrative Agent as set forth in Section 9.4
hereof). No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 1.16, performance by
the Borrower of its obligations hereunder and the other Loan Documents shall not
be excused or otherwise modified as a result of the operation of this
Section 1.16. The rights and remedies against a Defaulting Lender under this
Section 1.16 are in addition to other rights and remedies which the Borrower may
have against such Defaulting Lender and which the Administrative Agent or any
Lender may have against such Defaulting Lender.

-2-



--------------------------------------------------------------------------------



 



     1.3. The first sentence of Section 2.1(b) of the Credit Agreement shall be
amended by replacing the figure “0.125%” appearing therein with the figure
“0.25%”.
     1.4. The definitions of the following terms appearing in Section 5.1 of the
Credit Agreement shall be amended to read as follows:
     “Base Rate” means with respect to Credit extended in U.S. Dollars, for any
day, the rate per annum equal to the greatest of: (a) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate), (b) the sum of (i) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%.
     “EBITDA” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period, plus (minus) any non-cash losses
(gains) but only to the extent such losses (gains) have not become a cash loss
(or gain), plus non-cash stock compensation charges incurred in such period,
plus (d) $32,384,000 for the Borrower’s fiscal quarter ending August 31, 2008,
minus (e) $234,000 for the Borrower’s fiscal quarter ending November 30, 2008,
plus (f) for each fiscal quarter of the Borrower ending after November 30, 2008,
and without duplication of amounts otherwise included in the determination of
EBITDA, the aggregate amount of (i) the direct costs incurred by the Borrower
and its Subsidiaries with respect to such fiscal quarter to restore, repair or
replace Property at the Borrower’s facilities in Cedar Rapids, Iowa as a result
of flooding that commenced during the month of June 2008 (the “June 2008
Flood”), which must be reasonably acceptable to the Administrative Agent, plus
(ii) the aggregate amount of all claims made by the Borrower and its
Subsidiaries under its business interruption insurance policies, including any
deductibles, as a result of the June 2008 Flood during such fiscal quarter,
which must be reasonably acceptable to the Administrative Agent, minus (iii) the
aggregate amount of all insurance proceeds, including business interruption
insurance proceeds, received by the Borrower and its Subsidiaries during such
fiscal quarter as a result of the June 2008 Flood to the extent included in Net
Income.

-3-



--------------------------------------------------------------------------------



 



     “Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal paid in cash during such period with respect to
Indebtedness for Borrowed Money of the Borrower and its Subsidiaries plus
(b) Interest Expense paid in cash for such period plus (c) all Restricted
Payments made by the Borrower during such period in cash, plus (d) federal,
state, and local income taxes paid or payable by the Borrower and its
Subsidiaries in cash during such period, minus (d) all federal, state, and local
income tax refunds received by the Borrower and its Subsidiaries in cash during
such period.
     1.5. The two tables appearing in the definition of the term “Applicable
Margin” appearing in Section 5.1 of the Credit Agreement shall be replaced with
the following table:

                          Applicable Margin for   Applicable Margin for  
Applicable Margin     Total Funded Debt   Base Rate Loans and   Eurocurrency
Loans   for Revolving Credit     Ratio for Such   Reimbursement   and Letter of
credit Fee   Commitment Fee Level   Pricing Date   Obligations shall be:   Shall
Be:   Shall Be:
V
  Greater than or equal to   2.50%   3.50%   0.50%
 
  3.25 to 1.0            
 
               
IV
  Less than 3.25 to 1.0, but   2.25%   3.25%   0.50%
 
  greater than or equal to            
 
  2.75 to 1.0            
 
               
III
  Less than 2.75 to 1.0, but   2.00%   3.00%   0.50%
 
  greater than or equal to            
 
  2.25 to 1.0            
 
               
II
  Less than 2.25 to 1.0, but   1.75%   2.75%   0.50%
 
  greater than or equal to            
 
  1.75 to 1.0            
 
               
I
  Less than 1.75 to 1.0   1.50%   2.50%   0.50%

Until the date on which the Administrative Agent is in receipt of the Borrower’s
financial statements for the fiscal quarter ending February 28, 2009, the
Applicable Margin shall be the rates per annum shown opposite Level V in the
table above.
     1.6. Section 5.1 of the Credit Agreement shall be amended by adding the
following defined terms thereto in the appropriate alphabetical order:
     “BMO” means Bank of Montreal, a Canadian chartered bank.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in Letters of Credit or Reimbursement
Obligations or participations in Swingline Loans required to be funded by it
hereunder (herein, a “Defaulted Loan”) within two Business Days of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to paid by it hereunder within two Business
Days of the date when due, unless the subject of a good

-4-



--------------------------------------------------------------------------------



 



faith dispute or unless such failure has been cured, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding or a
receiver or conservator has been appointed for such Lender.
     “Defaulting Lender Excess” means, with respect to any Defaulting Lender,
the excess, if any, of such Defaulting Lender’s Commitment Percentage of the
aggregate outstanding principal amount of Loans of all Lenders (calculated as if
all Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
     “Defaulting Lender Period” means, with respect to any Defaulting Lender,
the period commencing on the date upon which such Lender first became a
Defaulting Lender and ending on the earliest of the following dates: (i) the
date on which all Commitments are cancelled or terminated and/or the Loans are
declared or become immediately due and payable and (ii) the date on which
(a) such Defaulting Lender is no longer insolvent, the subject of a bankruptcy
or insolvency proceeding or, if applicable, under the direction of a receiver or
conservator, (b) the Defaulting Lender Excess with respect to such Defaulting
Lender shall have been reduced to zero (whether by the funding by such
Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to the Borrower
and the Administrative Agent a written reaffirmation of its intention to honor
its obligations hereunder with respect to its Commitments.
     “LIBOR Quoted Rate” means, for any day, the rate per annum equal to the
quotient of (i) the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in U.S.
Dollars for a one-month interest period which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) divided by (ii) one (1) minus
the Reserve Percentage.
     1.7. Clause (i) of Section 8.12 of the Credit Agreement shall be amended to
read as follows:
     (i) the making of any Restricted Payments by the Borrower so long as no
Default or Event of Default shall exist both before and after giving effect
thereto and the aggregate amount thereof does not exceed $4,000,000 during the
fiscal year of the Borrower ending August 31, 2009, and $8,000,000 in any fiscal
year of the Borrower ending thereafter,
     1.8. The table appearing in Section 8.22(a) of the Credit Agreement shall
be amended to read as follows:

-5-



--------------------------------------------------------------------------------



 



                  Total Funded Debt Ratio From and Including   To and Including
  shall not be more than September 1, 2008   November 30, 2008   4.25 to 1.0    
      December 1, 2008   August 31, 2009   4.00 to 1.0           September 1,
2009   November 30, 2009   3.25 to 1.0           December 1, 2009   At all times
thereafter   3.00 to 1.0

     1.9. Section 8.22(d) of the Credit Agreement shall be amended to read as
follows:
     (d) Capital Expenditures. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, incur Capital Expenditures (but excluding (i) Capital
Expenditures made with the Net Cash Proceeds of any Event of Loss as permitted
by Section 1.9(b)(i) hereof, (ii) Capital Expenditures incurred in connection
with the repair, restoration or replacement of Property damaged or destroyed as
a result of the flooding of the Borrower’s facilities in Cedar Rapids, Iowa
during the month of June, 2008, that the Borrower reasonably believes are
covered by insurance, for which at the time such expenditure is incurred the
Borrower has made or reasonably expects to make a written claim under the
applicable insurance policy and which claim has not been denied by the insurer,
and (iii) Capital Expenditures made with the proceeds of grants from
governmental entities) in the aggregate amount of $12,000,000 (or the Australian
Dollar Equivalent or NZ Dollar Equivalent) during the Borrower’s fiscal year
ending August 31, 2009, and $20,000,000 (or the Australian Dollar Equivalent or
NZ Dollar Equivalent) in the aggregate during any fiscal year thereafter;
provided, however, for any fiscal year when Total Funded Debt Ratio is less than
2.0 to 1.0 for each fiscal quarter of such fiscal year, Capital Expenditures for
such year shall not exceed $25,000,000 (or the Australian Dollar Equivalent or
NZ Dollar Equivalent) for such fiscal year.
     1.10. Section 8.22 of the Credit Agreement shall be amended by adding the
following provision thereto as subsection (e) thereof:
     (e) Minimum EBITDA. The Borrower shall have EBITDA for each period of
twelve consecutive months ending on February 28, 2009, May 31, 2009, August 31,
2009, and November 30, 2009, in an amount not less than $20,000,000.
     1.11. Schedule I attached to the form of Compliance Certificate attached to
the Credit Agreement as Exhibit E shall be replaced by Schedule I attached to
this Amendment.
     1.12. The Required Lenders hereby agree that the Borrower and its
Subsidiaries may use proceeds of insurance on Property damaged or destroyed by
the flooding of the Borrower’s facilities in Cedar Rapids, Iowa during the month
of June, 2008, to repay Revolving Loans under

-6-



--------------------------------------------------------------------------------



 



the Credit Agreement that were used to repair, restore or replace Property
damaged or destroyed by such floods without having to comply with the
requirements of Section 9(d) of the Mortgages or Section 1.9(b)(i) of the Credit
Agreement.
Section 2. Resignation of Agent and Appointment of Successor Agent.
     Subject to the satisfaction of the conditions precedent set forth in
Section 3 below:
     2.1. Pursuant to Section 11.7 of the Credit Agreement, the Resigning Agent
hereby resigns as Administrative Agent under the Credit Agreement and all of the
other Loan Documents. The Borrower and the Lenders hereby accept such
resignation, and the Borrower and the Banks hereby consent to the appointment of
the Successor Agent to act as Administrative Agent under the Credit Agreement
and the other Loan Documents, subject to all of the conditions and provisions of
the Credit Agreement and the other Loan Documents, to fill the vacancy created
by the resignation of the Resigning Agent, such resignation and appointment to
be effective as of the effective date of this Amendment (the “Effective Time”).
     2.2. The Resigning Agent hereby conveys, assigns, delegates and transfers
to the Successor Agent, and to its successors and assigns, all of the rights,
powers, duties and obligations of the Resigning Agent as Administrative Agent
under and pursuant to the Credit Agreement and the other Loan Documents and all
liens and security interests in all Collateral held by the Resigning Agent in
its capacity as Administrative Agent.
     2.3. The Successor Agent hereby accepts the appointment as Administrative
Agent under the Credit Agreement and the other Loan Documents, subject to all
the conditions and provisions of the Credit Agreement and the other Loan
Documents, and accepts and assumes all of the rights, powers, duties and
obligations of the Resigning Agent as Administrative Agent under and pursuant to
the Credit Agreement and the other Loan Documents and agrees to be bound by all
the terms of the Credit Agreement and the other Loan Documents, such acceptance
and assumption to be effective as of the Effective Time.
     2.4. The Resigning Agent, for the purpose of more fully and certainly
vesting in and confirming to the Successor Agent as Administrative Agent under
the Credit Agreement and the other Loan Documents, the rights and powers which
the Resigning Agent now holds under and by virtue of the Credit Agreement and
the other Loan Documents, hereby agrees, upon reasonable request of the
Successor Agent, to execute, acknowledge and deliver such further instruments of
conveyance and further assurance and to do such other things as may reasonably
be required for more fully and certainly vesting in and confirming to the
Successor Agent such rights and powers.
     2.5. Effective as of the Effective Time, all reference in the Credit
Agreement and the other Loan Documents to the Resigning Agent shall be deemed
references to the Successor Agent.

-7-



--------------------------------------------------------------------------------



 



Section 3. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     3.1. The Borrower, the Guarantors, the Required Lenders, the Departing
Lender, the Resigning Agent and the Successor Agent shall have executed and
delivered this Amendment.
     3.2. The Borrower shall have executed and delivered to the Successor Agent
a Term Note in the form of Exhibit D-1 to the Credit Agreement, a Capital
Expansion Note in the form of Exhibit D-2 to the Credit Agreement, a Revolving
Note in the form of Exhibit D-3 to the Credit Agreement and a Swing Note in the
form of Exhibit D-4 to the Credit Agreement, each payable to the order of BMO.
     3.3. Each of the representations and warranties set forth in Section 6 of
the Credit Agreement shall be true and correct in all material respects, except
that the representations and warranties made under Section 6.5 shall be deemed
to refer to the most recent financial statements of the Borrower delivered to
the Lenders and the June 2008 flooding at the Borrower’s Cedar Rapids, Iowa
facilities shall not be taken into account with respect to the representations
and warranties made under Section 6.6 of the Credit Agreement.
     3.4. Upon giving effect to this Amendment, (a) the Borrower shall be in
full compliance with all of the terms and conditions of the Loan Documents and
(b) no Default or Event of Default shall have occurred and be continuing
thereunder or shall result after giving effect to this Amendment.
     3.5. The Successor Agent shall have received from the Borrower (a) all fees
and expenses that the Borrower has agreed to pay BMO in connection with this
Amendment, which shall be solely for the account of BMO, and (b) all fees that
the Borrower has agreed to pay to the Lenders in connection with this Amendment,
which shall be for the ratable account of the Lenders, including BMO.
Section 4. Representations.
     In order to induce the Required Lenders to execute and deliver this
Amendment, the Borrower hereby represents to the Lenders that as of the date
hereof, and after giving effect to the amendments called for hereby, the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct in all material respects (except
that for purposes of this paragraph the representations contained in Section 6.5
shall be deemed to refer to the most recent financial statements of the Borrower
delivered to the Lenders and the June 2008 flooding at the Borrower’s Cedar
Rapids, Iowa facilities shall not be taken into account with respect to the
representations and warranties made under Section 6.6 of the Credit Agreement)
and after giving effect to this Amendment (a) the Borrower is in compliance with
all of the terms and conditions of the Loan Documents and (b) no Default or
Event of Default exists under the Credit Agreement or shall result after giving
effect to this Amendment.

-8-



--------------------------------------------------------------------------------



 



Section 5. The Departing Lender.
          The Departing Lender hereby agrees to sell and assign without
representation, recourse, or warranty (except the Departing Lender represents it
has authority to execute and deliver this Amendment and sell all of the
Obligations of the Borrower and the Guarantors to the Departing Lender under the
Loan Documents as contemplated hereby, which Obligations are owned by the
Departing Lender free and clear of all Liens), and simultaneously with the
satisfaction of the conditions precedent set forth in Sections 3 hereof, BMO
hereby agrees to purchase 100% of the Departing Lender’s outstanding Obligations
hereunder and under the Loan Documents (including, without limitation, all of
the Loans held by the Departing Lender, together with an undivided participation
interest in the Departing Lender’s otherwise unparticipated interests in
outstanding Letters of Credit and Reimbursement Obligations) for a purchase
price equal to the outstanding principal balance of Loans owed to the Departing
Lender hereunder as of the date hereof, which purchase price shall be paid in
immediately available funds on the date hereof. Such purchases and sales shall
be arranged through the Successor Agent and the Departing Lender hereby agrees
to execute such further instruments and documents, if any, as the Successor
Agent may reasonably request in connection therewith. Upon the execution and
delivery of this Amendment by the Departing Lender, the Lenders, the Resigning
Agent, the Successor Agent, the Borrower and the Guarantors and the payment of
the purchase price owing to the Departing Lender pursuant hereto, the Departing
Lender shall cease to be a Lender hereunder and under the other Loan Documents,
and (i) BMO shall have the rights and obligations of the Departing Lender
hereunder subject to the terms and conditions hereof, and (ii) the Departing
Lender shall have relinquished its rights (other than (a) rights to
indemnification and reimbursements referred to herein which survive the
repayment of the Obligations owed to the Departing Lender in accordance with its
terms, including Sections 1.3(e), 1.12, 10.3, 11.6 and 13.15 of the Credit
Agreement, and (b) its right to receive interest and fees accrued to the date
hereof and remaining unpaid) and be released from its obligations thereunder. It
is understood that all unpaid interest and fees accrued to the date hereof that
are owed to the Departing Lender with respect to the interest assigned hereby
are for the account of the Departing Lender and such interest and fees accruing
from and including the date hereof are for the account of BMO. Each of the
Departing Lender and BMO hereby agrees that if it receives any amount hereunder
which is for the account of the other, it shall receive the same for the account
of such other party to the extent of such other party’s interest therein and
shall promptly pay the same to such other party.
Section 6. Miscellaneous.
     6.1. The Borrower and the Guarantors heretofore executed and delivered to
the Agent and the Lenders the Collateral Documents to which it is a party. Each
of the Borrower and the Guarantors hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents to which it is a party
continue to secure, among other things, the indebtedness, obligations and
liabilities described therein; and the Collateral Documents to which it is a
party and the rights and remedies of the Agents and the Lenders thereunder, the
obligations of the Borrower and the Guarantors thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the Liens

-9-



--------------------------------------------------------------------------------



 



created and provided for by the Collateral Documents to which it is a party as
to the indebtedness, obligations and liabilities which would be secured thereby
prior to giving effect to this Amendment.
     6.2. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.
     6.3. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of Illinois.
     6.4. The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the credit
facilities and the preparation, execution and delivery of this Amendment, and
the documents and transactions contemplated hereby, including the reasonable
fees and expenses of counsel for the Administrative Agent with respect to the
foregoing.
[Remainder of Page Intentionally Left Blank]

-10-



--------------------------------------------------------------------------------



 



          This Second Amendment to Second Amended and Restated Credit Agreement,
Resignation of Agent and Appointment of Successor Agent is entered into as of
the date and year first above written.

                      “Borrower”    
 
                    Penford Corporation    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                    “Guarantors”    
 
                    Penford Products Co.    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               

Penford Corporation
Signature Page to Second Amendment
to Second Amended and Restated Credit Agreement, Resignation of Agent and
Appointment of Successor Agent

 



--------------------------------------------------------------------------------



 



     Accepted and agreed to as of the date and year last above written.

                      “Lenders”    
 
                   
Harris N.A., in its individual capacity as the Departing Lender and as Resigning
Agent
   
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                   
Bank of Montreal, in its individual capacity as a Lender, as L/C Issuer, and as
Successor Agent
   
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                    U.S. Bank National Association    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                   
Bank of America, National Association, as Successor by Merger to LaSalle Bank,
National Association
   
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               

Penford Corporation
Signature Page to Second Amendment
to Second Amended and Restated Credit Agreement, Resignation of Agent and
Appointment of Successor Agent

 



--------------------------------------------------------------------------------



 



                     
Cooperative Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” New
York Branch
   
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                    Australia and New Zealand Banking Group Limited    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               

Penford Corporation
Signature Page to Second Amendment
to Second Amended and Restated Credit Agreement, Resignation of Agent and
Appointment of Successor Agent

 



--------------------------------------------------------------------------------



 



Schedule I
to Compliance Certificate
Penford Corporation
Compliance Calculations
for Second Amended and Restated Credit Agreement
dated as of October 5, 2006, as amended
Calculations as of                     , ___

         
A. Total Funded Debt Ratio (Section 8.22(a))
       
 
       
1. Total Funded Debt
  $                       
2. Net Income for past 4 quarters
  $                       
3. Interest Expense for past 4 quarters
  $                       
4. Income taxes for past 4 quarters
  $                       
5. Depreciation and Amortization Expense for past 4 quarters
  $                       
6. Non-cash Loss (Gain) realized on sale/disposition of assets [Loss shall be
identified by a positive number; Gains shall be identified by a negative number]
  $                       
7. Non-cash stock compensation charges for past 4 quarters
  $                       
8. For the fiscal quarter ended August 31, 2008
  $ 32,384,000  
9. For the fiscal quarter ended November 30, 2008
  $ 234,000  
10. Direct flood-related charges and business interruption insurance claims
(including deductibles) made with respect to the Borrower’s fiscal quarters
ending after November 30, 2008
  $                       
11. Sum of Lines A2, A3, A4, A5, A6, A7, A8 minus A9 plus A10
  $                       
12. Flood-related insurance proceeds received during past 4 quarters (applies
only after November 30, 2008)
  $                       
13. Line A11 minus A12 (“EBITDA”)
  $                       
14. Ratio of Line A1 to A13
    ____:1.0  
15. Line A14 ratio must not exceed
    ____:1.0  

 



--------------------------------------------------------------------------------



 



         
16. The Borrower is in compliance (circle yes or no)
  yes/no  
 
       
B. Fixed Charge Coverage Ratio (Section 8.22(b))
       
1. EBITDA (Line A13 above)
  $                       
2. Principal payments made in cash during past 4 quarters
  $                       
3. Interest Expense for past 4 quarters paid in cash
  $                       
4. Restricted Payments for past 4 quarters made in cash
  $                       
5. Income taxes for 4 quarters paid in cash
  $                       
6. Income tax refunds for 4 quarters received in cash
  $                       
7. Sum of Lines B2, B3, B4, and B5 minus Line B6
  $                       
8. Ratio of Line B1 to Line B7
    ____:1.0  
9. Line B8 ratio must not be less than
    1.50:1.0  
10. The Borrower is in compliance (circle yes or no)
  yes/no  
 
       
C. Leverage Ratio (Section 8.22(c))
       
1. Net Worth
  $                       
2. Intangible Assets
  $                       
3. Write-up of assets
  $                       
4. Line C1 minus the sum of Lines C2 and C3
  $                       
5. Line C4 ratio must not be less than
  $ 65,000,000  
6. The Borrower is in compliance (circle yes or no)
  yes/no  
 
       
D. Capital Expenditures (Section 8.22(d))
       
1. Year-to-date Capital Expenditures (net of permitted exclusions other than for
the Ethanol Facility)
  $                       
2. Maximum permitted amount
  $                       
3. The Borrower is in compliance (circle yes or no)
  yes/no  
 
       
E. Minimum EBITDA(Section 8.22(e))
       
1. EBITDA for 12-month period ended _______, 2009
  $                       
2. Minimum required amount
  $ 20,000,000  
3. The Borrower is in compliance (circle yes or no)
  yes/no  

- 2 -